Order, Supreme Court, New York County, entered October 13, 1972, unanimously reversed, on the law and the facts, and plaintiff-respondent’s motion to change venue to .Nassau County denied. Appellants shall recover of respondent $40 costs and disbursements of this appeal. The stay granted by order of this court entered on January 25, 1973 is vacated. Plaintiff, having commenced the action in New York County, with which it has no connection, sought transfer to secure a trial preference. Defendants-appellants are quite content to remain in New York, having places of business' in the county. Plaintiff, having elected the venue, must now yield to defendants’ convenience as to place of trial. (See Upjohn v. First Methodist Episcopal Soc., 156 App. Div. 147; Schenker v. Pepperidge Farm, 42 Mise 2d 380.) Concur — Stevens, P. J., Markewich, Nunez, Murphy and Lane, JJ.